DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 02/08/2022 with respect to independent claim 1 (and its respective dependent claims) have been fully considered Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new reference of Pasternak (US PGPUB 2017/0195640 A1).
Furthermore Applicant arguments with respect to independent claim 11 (and its respective dependent claims) have been fully considered but they are not persuasive. Regarding independent claim 11, Applicant argues that “Claim 1 is currently amended to include: "a presence sensor configured to send a detection signal to the local control panel, wherein upon receipt of the detection signal, the local control panel is configured to awaken the imaging and audio sensors that are normally asleep to conserve energy." Support is found in paragraph [0031] and FIG. 3A. 
Independent claim 11 is similarly amended. 
Applicant contends Balthasar does not disclose such a presence sensor, and does not disclose a presence sensor configured to awaken two other sensors upon detection. 
For at least the above noted reasons, amended claims 1 and 11 are not anticipated and allowance is respectfully requested.” (Please see Remarks page 6, second and third paragraphs). First of all, Examiner noticed that the independent claim 11 is not amended similar to independent claim 1. Therefore the rejection of claim 11 is being maintained. Secondly, with respect to applicant arguments that Balthasar does not disclose such a presence sensor. Examiner respectfully disagrees, as Balthasar in paragraph 34, discloses “A visitor is detected, 300. The presence of the visitor can be detected by one or more mechanisms including, but not limited to, motion sensors, doorbells…” hence Balthasar discloses a presence sensor. Therefore the rejection of claim 11 and its respective dependent claims is being maintained. 

Claim Objections
Claim 5, is objected to because of the following informalities:  Claim 5, line 3 recites “identifying a presence”, however should recite “identifying the presence”. Appropriate correction is required.
Claim 10, is objected to because of the following informalities:  Claim 10, line 2 recites “a remote station configured to receive a verified presence alarm”, however should recite “the remote station configured to receive the verified presence alarm”. Appropriate correction is required.
Claims 11 and 14-19, are objected to because of the following informalities:  Claim 11, line 2 recites “detecting a presence presence sensor”, however should recite “detecting a presence by a presence sensor”. Claims 14-19, are objected based on their dependency on the objected base claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, recites the limitation "the at least one sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is not clear which sensor Applicant is referring to either in claim 15 or its respective claim 11, in which claim 15 depends on. Claims 16-18, are rejected based on their dependency on the rejected claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, and 14-19, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Balthasar (US PGPUB 2014/0071273 A1).

As per claim 11, Balthasar discloses a method of operating a presence alert system (Balthasar, Figs. 1-3 and Fig. 5) comprising: 
detecting a presence presence sensor (Balthasar, paragraphs 34-35 and 36, discloses a presence sensor); 
creating image data of the presence by an imaging sensor (Balthasar, paragraphs 35 and 36, discloses Visitor information is captured, 310. In one embodiment, one or more images of the visitor are captured by a video camera or other image capture device) after the presence is detected by the presence sensor (Balthasar, paragraph 34, discloses A visitor is detected, 300. The presence of the visitor can be detected by one or more mechanisms including, but not limited to, motion sensors); 
creating voice data of the presence by an audio sensor (Balthasar, paragraphs 35 and 36, discloses Both audio and video information may be captured.); 
converting the image data and voice data to respective detected face coordinates and voice prints by an analytical application executed by the controller (Balthasar, Fig. 2:200, and paragraph 36, discloses “captured information may be filtered so that certain aspects are extracted.  For example, images may be processed so that facial images may be used for identification purposes” and also discloses voice recognition capabilities may be employed);
comparing the image data and voice data to preprogrammed face coordinates and voice prints by a controller (Balthasar, paragraphs 10 and 37, discloses comparison); and 
sending a presence alarm message to a remote station if the image and voice data generally does not match the preprogrammed face coordinates and voice prints (Balthasar, paragraphs 35, 38 and 39, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted), wherein the detected face coordinates and the voice prints are sent to the remote station as part of the presence alarm message (Balthasar, paragraphs 15, 20 and 38).

As per claim 14, Balthasar further discloses the method set forth in claim 11, further comprising: sending a false alarm notification to a mobile communication device if the image and voice data generally match the preprogrammed face coordinates and voice prints (Balthasar, paragraphs 37 and 38).

As per claim 15, Balthasar further discloses the method set forth in claim 11, wherein the at least one sensor and the controller are located in a common region that is remote from the remote station (Balthasar, paragraphs 15 and 51).

As per claim 16, Balthasar further discloses the method set forth in claim 15, wherein the preprogrammed face coordinates and the voice prints are associated with at least one occupant of the region (Balthasar, paragraph 37 and 38, discloses visitor is a neighbor).

As per claim 17, Balthasar further discloses the method set forth in claim 16, wherein the region is a building (Balthasar, paragraph 51).

As per claim 18, Balthasar further discloses the method set forth in claim 17, wherein the controller is a local control panel including a processor and a computer writeable and readable storage medium (Balthasar, paragraphs 26 and 37).

As per claim 19, Balthasar further discloses the method set forth in claim 11, wherein the presence alert system is an intruder alert system (Balthasar, paragraph 51, discloses a notification to the police department, or a trigger to the home security alarm system).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-10, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthasar (US PGPUB 2014/0071273 A1) and further in view of Pasternak (US PGPUB 2017/0195640 A1).

As per claim 1, Balthasar discloses a presence alert system (Balthasar, Figs. 1-3 and Fig. 5) comprising: 
an imaging sensor (Balthasar, Fig. 3:300, and paragraphs 34, camera) configured to image a presence and output associated image data (Balthasar, Fig. 3:300:310, and paragraphs 35 and 36); 
an audio sensor configured to record a voice of the presence and output associated voice data (Balthasar, paragraphs 35 and 36, discloses Both audio and video information may be captured.  The information captured by the camera, microphones and/or other devices may be utilized to determine an identity of the visitor); 
a local control panel (Balthasar, Fig. 2:200 and paragraph 37) including a processor (Balthasar, Fig. 2:210) and an electronic storage medium (Balthasar, Fig. 2:220, and paragraph 26), wherein the local control panel is configured to receive the image data and the voice data (Balthasar, paragraphs 37 and 38), the processor is configured to execute an analytics application for comparing the image data and the voice data to respective stored face coordinates and stored voice prints preprogrammed into the local control panel and stored in the electronic storage medium to reduce false alarms (Balthasar, paragraphs 35, 38 and 39, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted), wherein the analytics application is configured to convert the image data and the voice data into respective detected face coordinates and a detected voice print (Balthasar, Fig. 2:200, and paragraph 36, discloses “captured information may be filtered so that certain aspects are extracted.  For example, images may be processed so that facial images may be used for identification purposes” and also discloses voice recognition capabilities may be employed); and
a remote station configured to receive a verified presence alarm message from the local control panel (Balthasar, paragraphs 15, 20 and 23), wherein the local control panel is configured to generate the verified presence alarm message upon confirmation that at least one of the detected face coordinates do not compare to the stored face coordinates and the detected voice print does not compare to the stored voice print (Balthasar, paragraphs 37 and 38, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted), and wherein the verified presence alarm message includes the detected face coordinates and the detected voice print (Balthasar, paragraphs 34-36 and 38).
Although Balthasar discloses a presence sensor to detect presence (Balthasar, paragraphs 34 and 35) however does not explicitly disclose a presence sensor configured to send a detection signal to the local control panel, wherein upon receipt of the detection signal, the local control panel is configured to awaken the imaging and audio sensors that are normally asleep to conserve energy.
Pasternak discloses a presence sensor configured to send a detection signal to the local control panel (Pasternak, Fig. 2:200:202:212, and paragraphs 25-26), wherein upon receipt of the detection signal, the local control panel is configured to awaken the imaging and audio sensors that are normally asleep to conserve energy (Pasternak, paragraphs 26, and 33-34, discloses The power components 212 can be configured to cause the security device 202 to enter a low-power mode. When in a low-power mode the components of the security device 202 can be consuming no power or a power level much reduced compared to being in a higher-power mode, such a mode can be referred to as an inactive mode. The power components 212 can be configured to cause one or more of the components of the security device 202 to enter into an active mode. An active mode can be entered into by one or more components of the security device 202 in response to a triggering event….).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balthasar teachings by implementing a power component to the system, as taught by Pasternak.
The motivation would be to provide an improved security system with reduced power consumption (paragraph 33), as taught by Pasternak.

As per claim 5, Balthasar in view of Pasternak further discloses the presence alert system set forth in claim 1, further comprising: identification data accessible by the remote station for identifying a presence based on at least one of the detected face coordinates and the detected voice print (Balthasar, paragraphs 15, 20 and 38).

As per claim 9, Balthasar in view of Pasternak further discloses the presence alert system set forth in claim 1, further comprising: a mobile communications device (Balthasar, paragraphs 19 and 23) configured to receive a false alarm notification from the local control panel upon confirmation that the detected face coordinates do compare to the stored face coordinates and the detected voice print does compare to the stored voice print (Balthasar, paragraphs 37-38).

As per claim 10, Balthasar in view of Pasternak further discloses the presence alert system set forth in claim 9, further comprising: a remote station configured to receive a verified presence alarm message from the local control panel (Balthasar, paragraphs 15, 20 and 23), wherein the local control panel is configured to generate a verified presence alarm message upon confirmation that at least one of the detected face coordinates do not compare to the stored face coordinates and the detected voice print does not compare to the stored voice print (Balthasar, paragraphs 37 and 38, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted).

As per claim 20, Balthasar in view of Pasternak further discloses the presence alert system set forth in claim 9, wherein only the verified presence alarm and not the false alarm notification is sent to the remote station (Balthasar, paragraph 39, discloses “A policy-determined response is provided, 340.  Policies may be based on classes of visitors, for example, unknown visitors may be asked to leave a message and the user/resident may not be notified or expected visitors may be admitted and/or the user/resident may be notified” and also please see paragraphs 38 and 51, here please note the alarm being verified that the visitor is unknown (verified presence alarm) and resident is not notified).


Claims 6-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthasar (US PGPUB 2014/0071273 A1) and further in view of Pasternak (US PGPUB 2017/0195640 A1) and further in view of Clark (US PGPUB 2006/0103520 A1).

As per claim 6, Balthasar in view of Pasternak further discloses the presence alert system set forth in claim 1, wherein the Balthasar in view of Pasternak does not explicitly disclose verified presence alarm message is less than 100 bytes in size.
Clark discloses verified presence alarm message is less than 100 bytes in size (Clark, paragraph 49, discloses “output security data packet sent to each local security controller can contain a small amount of data, such as less than 100 bytes of data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balthasar in view of Pasternak teachings by providing a security message within certain bytes, as taught by Clark.
The motivation would be to enhance the reliability of the active security system (paragraph 54), as taught by Clark.

As per claim 7, Balthasar in view of Pasternak in view of Clark further discloses the presence alert system set forth in claim 6, further comprising: a low bandwidth network configured to provide communications between the local control panel and the remote station (Balthasar, paragraphs 15, 20 and 29-30), wherein the verified presence alarm message is sent via the low bandwidth network (Balthasar, paragraphs 15, 20).


Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthasar (US PGPUB 2014/0071273 A1) and further in view of Pasternak (US PGPUB 2017/0195640 A1) and further in view of Flint (US PGPUB 2017/0109983 A1).

As per claim 8, Balthasar in view of Pasternak further discloses the presence alert system set forth in claim 1, wherein the imaging sensor, the audio sensor and the local control panel is disposed in a building (Balthasar, paragraphs 23 and 51), however Balthasar in view of Pasternak does not explicitly discloses sensors including at least one occupant, and the stored face coordinates and the stored voice prints are associated with the at least one occupant.
Flint discloses sensors including at least one occupant, and the stored face coordinates and the stored voice prints are associated with the at least one occupant (Flint, paragraphs 41, 42 and 62, discloses the received input may indicate that, where 
the homeowner himself is identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balthasar in view of Pasternak teachings by providing a data from homeowner to the security system, as taught by Flint.
The motivation would be to accurately identifying the guest (paragraph 4), as taught by Flint.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633